
	
		III
		111th CONGRESS
		2d Session
		S. RES. 657
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2010
			Mr. Reid (for himself,
			 Mr. Ensign, and Mrs. Feinstein) submitted the following resolution;
			 which was considered and agreed to
		
		RESOLUTION
		Celebrating the 75th anniversary of the
		  dedication of the Hoover Dam. 
	
	
		Whereas the Hoover Dam, a concrete arch-gravity storage
			 dam, was built in the Black Canyon of the Colorado River between the States of
			 Nevada and Arizona, forever changing how water is managed across the
			 West;
		Whereas, on September 30, 1935, President Franklin D.
			 Roosevelt dedicated the Hoover Dam;
		Whereas the construction of the Hoover Dam created Lake
			 Mead, a reservoir that can store an amount of water that is equal to 2 years
			 average flow of the Colorado River;
		Whereas the construction of the Hoover Dam provided
			 vitally critical flood control, water supply, and electrical power and helped
			 to create and support the economic growth and development of the Southwestern
			 United States;
		Whereas the Hoover Dam has prevented an estimated
			 $50,000,000,000 in flood damages in the Lower Colorado River Basin;
		Whereas the Hoover Dam provides water for more than
			 18,000,000 people and 1,000,000 acres of farmland in the States of Arizona,
			 California, and Nevada and 500,000 acres of farmland in Mexico, as well as
			 produces an average of 4,000,000,000 kilowatt-hours of hydroelectric power each
			 year;
		Whereas the Hoover Dam, an engineering marvel at 726.4
			 feet from bedrock to crest, was the highest dam in the world at the time the
			 Hoover Dam was constructed;
		Whereas the Hoover Dam is an enduring symbol of the
			 ingenuity of the United States and the persistence of hardworking Americans
			 during the Great Depression;
		Whereas the Hoover Dam is the model for major water
			 management projects around the world; and
		Whereas the Hoover Dam is registered as a National
			 Historic Landmark on the National Register of Historic Places and is considered
			 1 of 7 modern engineering wonders by the American Society of Civil Engineers:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)celebrates and acknowledges the thousands
			 of workers and families that overcame difficult working conditions and great
			 challenges to make construction of the Hoover Dam possible;
			(2)celebrates and
			 acknowledges the economic, cultural, and historic significance of the Hoover
			 Dam;
			(3)recognizes the
			 past, present, and future benefits of the construction of the Hoover Dam to the
			 agricultural, industrial, and urban development of the Southwestern United
			 States; and
			(4)joins the States
			 of Arizona, California, Nevada, and the people of the United States in
			 celebrating the 75th anniversary of the dedication of the Hoover Dam.
			
